Citation Nr: 0301765	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for cervical or right upper extremity (including 
the shoulder) pathology superimposed on a congenital right 
cervical rib.

(The merits of the claim of entitlement to service connection 
for a disability superimposed on a congenital right cervical 
rib will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.

This appeal is from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
denied the veteran's claim in December 1997.  In January 
1999, on appeal to the United States Court of Appeals for 
Veterans Claims (Court) (previously United States Court of 
Veterans Appeals), the Court vacated and remanded the case to 
the Board.  The Board remanded the case to the RO in 
September 1999 and again in November 2002.  The latter remand 
responded to the veteran's invocation of his right to a 
hearing before the Board.  The veteran subsequently waived 
his right to a hearing, and the case is returned to the 
Board.

The claim at issue in this case has long been styled as 
service connection for a right-side cervical rib.  Review of 
the file reveals that the claim has never been for 
compensation for the cervical rib, per se, but for disability 
superimposed in service on the right-sided cervical rib, or, 
alternatively, for aggravation in service of conditions 
related to the cervical right rib.  As regards whether new 
and material evidence must be presented or secured to reopen 
the claim, the claim as restyled in this decision is the same 
claim as was previously denied.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  The laws and regulations governing finality 
of VA decisions apply in this case.

The Board is undertaking additional development on the issue 
of entitlement to service connection for psychiatric 
disability pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  In June 1982 the veteran filed a notice of disagreement 
in response to an October 19, 1981, VA notice of October 1981 
denial of service connection for aggravation of a congenital 
right cervical rib.

2.  The RO issued a statement of the case in June 1982, and 
the veteran did not perfect his appeal prior to October 19, 
1982.

3.  A June 1999 statement and August 1999 treatment records 
by J. Whatley, M.D, bear directly and substantially on the 
question whether the veteran has neck, right shoulder and 
right arm disorders superimposed on a congenital right 
cervical rib and is so significant that the claim must be 
reviewed to decide the claim fairly.

4.  Dr. Whatley's statement raises medical questions that 
cannot be resolved on the current record.


CONCLUSIONS OF LAW

1.  The October 1981 denial of service connection for 
aggravation of a congenital right cervical rib is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(b), 20.1103 (2002).

2.  New and material evidence has been presented, and the 
claim for service connection for a disability of the neck, 
right shoulder and right arm superimposed on a congenital 
right cervical rib must be reopened and its former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).  The duty to assist in obtaining evidence 
necessary to substantiate a claim does not apply to 
applications filed before August 29, 2001, to reopen a 
previously disallowed claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Under the law in effect at the time of the veteran's 
June 1985 application to reopen his claim, VA had no duty to 
assist him to develop evidence in support of his claim until 
the previously disallowed claim was reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218 (1999).  Whereas the evidence of 
record is sufficient for determination of the question 
whether the claim must be reopened, and the case will require 
further development, see 38 C.F.R. § 19.9 (2002), the 
question whether VA has discharged its duty to assist is 
inapposite to the status of the case.

II.  Whether to Reopen the Claim

The RO disallowed service connection headache and numbness of 
the right side in August 1980, finding that the veteran had a 
right cervical rib that was a congenital or developmental 
condition that was not aggravated in service.  In October 
1981, the RO disallowed a July 1981 claim styled as for 
severe pain, which the veteran attributed to his right 
cervical rib.  He had argued that he had no such symptoms 
before service, and, essentially, that physical rigors of 
service "aggravated" the cervical rib, i.e., caused 
symptoms that had not existed before service.  The RO found 
there was no aggravation, and by letter of October 19, 1981, 
notified the veteran of the disallowance of the claim and of 
his appellate rights.  The veteran filed a notice of 
disagreement (NOD) in June 1982.  The RO issued a statement 
of the case (SOC) in June 1982.  The veteran did not perfect 
his appeal during the year following the October 19, 1981, 
letter notifying him of the denial of his claim.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).  However, the veteran's right 
cervical rib is medically identified as congenital, which the 
veteran does not contest.  Congenital defects are not 
diseases or injuries within the meaning of VA law.  38 C.F.R. 
§ 3.303(c) (2002).  Consequently, the congenital right 
cervical rib cannot be a disease or injury that could have 
been aggravated within the meaning of the applicable law.  
38 U.S.C.A. § 1131 (West Supp. 2002).

As noted in the introduction, supra, the veteran's claim is 
and has consistently amounted to the assertion that he 
acquired some disability of the neck, right shoulder and 
right arm in service as a result of the effects of service on 
the right cervical rib.  This constitutes a claim for a 
disease or injury superimposed on the congenital right 
cervical rib.  Disability resulting from disease or injury 
superimposed on a congenital defect is amenable to service 
connection if all other criteria of entitlement are otherwise 
met.  See VAOPGCPREC 82-90.  The Board construes the claim as 
styled in this decision to be the same claim the RO denied in 
October 1981.  Ashford, 10 Vet. App. 120.

When the veteran filed an NOD with the October 1981 rating 
decision in June 1982, he initiated an appeal from that 
decision.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2002).  After the RO issued the SOC in June 1982, 
the veteran had the remainder of the year following the 
October 19, 1981, dated of the notice of the denial of his 
claim to perfect an appeal.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2002).  When the veteran did 
not file a substantive appeal within one year of the date of 
the letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2002); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This claim to 
reopen was already pending on the effective date of the most 
recent amendment of 38 C.F.R. § 3.156(a), which expressly 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since October 1981 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since July 1996 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Although the RO stated the October 1981 disallowance in terms 
of lack of evidence of aggravation, the matter under 
consideration upon which evidence not previously of record 
must bear directly and substantially is whether the veteran 
developed disease or injury superimposed over the right 
cervical rib.  A June 1999 statement from J. Whatley, M.D., 
reported the doctor's review of the veteran's service medical 
records and the taking of a complete medical history from the 
veteran.  Based on these, Dr. Whatley opined that there was 
probably some causal relationship between the veteran's right 
cervical rib and symptoms first appearing in service that 
were later relieved by surgical resection of the cervical and 
first rib, and have subsequently recurred.  In an August 1999 
treatment record, Dr. Whatley noted treatment of the veteran 
for neck pain, assessed cervical spondylosis, and commented 
that this condition did start when the veteran was in 
service.

The Federal Circuit held that the threshold of probative 
value or persuasiveness of evidence to be new and material is 
very low, lower even than that necessary to make a claim for 
VA benefits "well grounded."  Hodge, 155 F.3d 1356 
(referring to a subsequently repealed burden of proof on 
claimants to initiate VA adjudication of the merits of a 
claim).  Dr. Whatley's statement raises medical questions 
that go to the merits of the claim and will require VA to 
assist the veteran to resolve.  The statement, however, is 
new, it is not cumulative of evidence of record prior to 
October 1981, and it is so significant, together with all of 
the evidence of record, that it must be considered to decide 
the claim fairly.  That is, it is new and material.  
38 C.F.R. § 3.156(a) (2001).  Consequently, the claim must be 
reopened, and its previous disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

Whereas the claim is reopened, VA now incurs a duty to notify 
the veteran about and assist him to obtain information and 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).  


ORDER

Whereas new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cervical or right upper extremity (including the shoulder) 
pathology superimposed on a congenital right cervical rib, 
the claim is reopened and VA has incurred a duty to assist 
the veteran to obtain evidence to substantiate his claim, and 
to that extent, the appeal is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

